993 So.2d 1069 (2008)
Patrick J. RESSLER, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-6577.
District Court of Appeal of Florida, First District.
June 16, 2008.
Patrick J. Ressler, pro se, Appellant.
Kathleen Von Hoene, General Counsel, and Beverly Brewster, Assistant General Counsel, Department of Corrections; Kim Fluharty, General Counsel, Florida Parole Commission; Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals the circuit court's order denying his habeas corpus petition as time-barred under section 95.11(5)(f), Florida Statutes (2005). Appellee correctly concedes error in light of this court's decision in Martin v. Florida Parole Commission, 951 So.2d 84 (Fla. 1st DCA 2007). We accordingly reverse and remand.
REVERSED and REMANDED.
BROWNING, C.J., KAHN and THOMAS, JJ., concur.